Citation Nr: 1626936	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active service from October 2001 to April 2006.
 
This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California that, in pertinent part, denied entitlement to service connection for a right arm scar, bilateral shin splints, a neck disorder, and hypertension.
 
In a June 2014 decision, the Board granted entitlement to service connection for a right arm scar, denied entitlement to service connection for bilateral shin splints, and remanded the claims for entitlement to service connection for a neck disability and hypertension for issuance of a supplemental statement of the case (SSOC).  The RO issued the SSOC in December 2014.

In May 2015, the Board granted entitlement to service connection for a neck disability, and remanded the claim for entitlement of service connection for hypertension for additional development.


FINDINGS OF FACT

The Veteran's hypertension did not have onset during active service, did not manifest to a compensable degree within a presumptive period, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Only two pages of the Veteran's service treatment records are part of the record.  In a May 2009 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran was advised in May 2009 of the RO's unsuccessful efforts, and has been requested to send any pertinent records he has in his possession; however, the Veteran has not provided such information. Thus, the Board concludes that VA's duty to assist in obtaining service treatment records for the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this issue in May 2015 in order to provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise, pertaining to any treatment, and to obtain any available records.  In addition, instructions included to provide the Veteran with a VA examination to determine whether his hypertension was related to service.  Outstanding VA medical records have been associated with the record.  The Veteran was provided with a letter dated in November 2015, asking him to complete and return authorization forms for each private physician who treated his hypertension; however, he did not respond to this letter, and has not identified any outstanding treatment records.

The Veteran was provided with a VA examination in December 2015 to ascertain whether his hypertension was related to service.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.a. Service connection - laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by ratings two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

II.b. Background

The Veteran has contended that he was noted to have elevated blood pressure while in service, but was not diagnosed with hypertension until after service.  See VA examination report, December 3, 2015.

The only service treatment records in the claims file are two pages of records dated in December 2001.  These reflect blood pressure readings of 161/77 and 140/72. 

VA medical records reflect that in August 2013, the Veteran reported that he had high blood pressure.  He indicated that his blood pressure was 160/80 and 170/90 with headaches.  He was diagnosed with hypertension, and placed on medication.

VA provide and examination in December 2015.  The examiner opined that it was less likely as not that the Veteran's hypertension was related to or incurred during his active duty service.  The examiner noted that hypertension, stage 1, is defined as systolic pressure 140 to 159 mmHg and diastolic pressure 90-99 based on the average of two or more properly measured readings at each of two or more visits after an initial screening, according to the Joint National Committee (2003) and reaffirmed by the American and International Societies of Hypertension in 2014.  In this case, the Veteran had an isolated elevated blood pressure, 161/71,  while in service on December 21, 2001, with a subsequent blood pressure of 142/70 six days later.  The examiner noted multiple blood pressure readings in the Veteran's VA medical records reflecting treatment from 2009 to present; however, blood pressure readings from 2009-2012 did not meet the hypertension definition.  The Veteran's blood pressure rose in late 2012 and remained elevated.  The Veteran was diagnosed with hypertension in 2013.  The examiner opined that, based on the available medical records, it was less likely than not that the Veteran's hypertension, diagnosed in 2013, incurred in or was caused by his blood pressure reading of 161/77 in December 2001 or during the service.

II.c.  Analysis

The Board finds that the probative evidence in the record weighs against a grant of service connection for hypertension.

A medical opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the December 2015 VA medical opinion is entitled to significant probative weight because the examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, and specifically addressed the blood pressure readings of record and when the evidence reflects that the Veteran was diagnosed with hypertension in August 2013, seven years after his discharge from active duty.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record.

With regard to the Veteran's lay statements, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Board finds that the issue of when the Veteran met the criteria for a diagnosis of hypertension, and the question of a potential relationship between his hypertension and any instance of his military service to be complex in nature.  See Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, while the Veteran is competent to describe symptoms, such as headaches, he is not competent to opine on such a complex medical question as to whether his blood pressure measurements during service means he had hypertension at that time.  

The above also reflects that the weight of the evidence shows there was neither a diagnosis of hypertension within the one year presumptive period nor any symptoms attributed to hypertension manifested within this time period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for hypertension is not warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


